                                          Case 4:18-cv-07423-HSG Document 38 Filed 09/29/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                        BOARD OF TRUSTEES OF THE
                                   7    LABORERS HEALTH AND WELFARE                          Case No. 18-cv-07423-HSG
                                        PLAN FOR NORTHERN CALIFORNIA,
                                   8                                                         CLERK'S NOTICE
                                                       Plaintiff,
                                   9
                                                v.                                           Docket No. 37
                                  10
                                        SALVADOR GALVEZ, et al.,
                                  11
                                                       Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Notice is hereby given that the Court takes the pending motion for default judgment-by the

                                  14   Court filings under submission. The hearing previously scheduled for October 1, 2020 at 2:00 p.m.

                                  15   is vacated. The Court will issue a written order.

                                  16

                                  17   Dated: September 29, 2020
                                                                                           Susan Y. Soong
                                  18                                                       Clerk, United States District Court
                                  19

                                  20
                                                                                           By: ________________________
                                  21                                                       Nikki D. Riley, Deputy Clerk to the
                                                                                           Honorable HAYWOOD S. GILLIAM, JR.
                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
